PARKER, Judge.
General Statute 7A-271 provides, in pertinent part:
(a) The superior court has exclusive, original jurisdiction over all criminal actions not assigned to the district court division by this Article, except that the superior court has jurisdiction to try a misdemeanor:
*288(3) Which may be properly consolidated for trial with a felony under G.S. 15A-926. . . .
Defendant’s two offenses were joined for trial pursuant to G.S. 15A-926(a) which provides for joinder “when the offenses, whether felonies or misdemeanors or both, are based on the same act or transaction or on a series of acts or transactions connected together or constituting parts of a single scheme or plan.” A ruling on a motion to consolidate will not be disturbed on appeal absent an abuse of discretion. State v. Corbett, 309 N.C. 382, 307 S.E. 2d 139 (1983); State v. Hardy, 67 N.C. App. 122, 312 S.E. 2d 699 (1984).
The State’s evidence tended to show that on 6 March 1983, Marion Williams owned a 1972 brown Lincoln Continental which he had loaned to his daughter, Elizabeth Choplin. Williams had not given defendant permission to drive the car. The Lincoln would start without an ignition key, just by turning the ignition switch.
The evening of 5 March 1983, Elizabeth Choplin was with defendant at a party at her neighbor’s house. Defendant was wearing a yellow T-shirt with holes, blue jeans, tennis shoes and a baseball cap. Choplin left the party and went home with her husband and defendant. Defendant often stayed at the Choplin’s house. The Lincoln was parked on the street, and Elizabeth Chop-lin did not give defendant permission to drive the car.
At approximately 12:30 a.m. on 6 March 1983, Patrolman Curtis Womble saw a brown Lincoln Continental spinning out of control on Glenwood Avenue. Patrolman Womble turned on his siren and the driver of the Lincoln sped up. The Lincoln turned down Cleveland Street, then turned down a gravel alley, skidded, hit some bushes and trees, and struck a utility pole. The driver, a white male wearing white shoes, blue jeans, a yellow T-shirt with holes, and a red baseball cap, got out of the car and ran. Womble pursued him unsuccessfully for several minutes and then returned to his patrol car and reported the Lincoln’s license number. Womble then went to Elizabeth Choplin’s house on Cleveland Street. He testified that when he saw Donald Choplin, Elizabeth Choplin’s husband, he knew that Choplin was not the driver of the Lincoln because “he was too short, too fat, and his hair wasn’t *289long enough.” Womble identified defendant as the driver of the Lincoln.
Defendant testified on his own behalf that he had four mixed drinks and left the party at 8:00 p.m. He called his grandfather and rode his bicycle to his grandfather’s house. He spent the night at his grandfather’s and returned to the Choplin’s at 8:00 a.m. the following morning. Defendant denied driving the Lincoln.
Testimony by defendant’s grandfather, Leroy Choplin, corroborated defendant’s testimony.
We find that joinder pursuant to G.S. 15A-926(a) was appropriate because the two offenses in this case both related to the same 1972 Lincoln Continental which the evidence tended to show defendant was driving. Clearly the two offenses, larceny and unauthorized use of a motor vehicle, were “based on the same act or transaction.”
Defendant admits that after joinder the superior court properly had jurisdiction pursuant to G.S. 7A-271(a)(3), but argues that the felony charge was a sham, manufactured only to create original jurisdiction in the superior court. Essentially, defendant is saying that the two offenses should not have been joined for trial under G.S. 15A-926(a), and the misdemeanor charge should have been heard in district court. Defendant, however, has presented no evidence to support his contention that the felony charge was a sham or to show that the grand jury proceedings were not conducted in good faith. Defendant has shown no prejudice arising from the consolidation or abuse of discretion by the trial judge. The two offenses were properly joined under G.S. 15A-926(a), and the superior court had jurisdiction over the misdemeanor charge under G.S. 7A-271(a)(3). See State v. Fearing, 304 N.C. 471, 284 S.E. 2d 487 (1981).
No error.
Judge WHICHARD concurs.
Chief Judge HEDRICK concurs in result.